DISSENTING OPINION
Eici-iaedson, Judge:
I dissent from the majority opinions. Were we to have properly before us the merits of the instant case, I would sustain the appraised value. The 10 percent addition in dispute merely reflects an amount withheld from the purchase price of the simulator by a co-seller (Curtiss-Wright) charged with the responsibility of collecting the purchase price from the purchaser (American Airlines) and, after deducting certain sums, remitting the balance to the other seller (Eedifon). In the words of the appraising official, this item was the co-seller’s “share of the proceeds.” (E.35)
Under the written agreement between Eedifon and Curtiss-Wright on the one side and American on the other received in evidence as plaintiff’s exhibit 1, Curtiss-Wright is designated as a seller. This posture is reaffirmed in the subsequent unilateral written agreement executed by the sellers designated in the earlier agreement, received in evidence as plaintiff’s exhibit 2, under which unilateral agreement remittances were to be made by one seller (Curtiss-Wright) to the other (Eedifon). We are not privileged to vary the terms of the earlier written contract by parol evidence to show that the parties thereto acted in a manner contrary to the terms of their written agreement, if that be the purpose of appellee’s proofs at the trial; and, therefore, I would agree with the objections on this score noted by counsel for the defendant at the trial (E.32), and again in his brief submitted after trial (defendant’s brief, pages 29-30), and preserved for review on this application.
And apart from the contract itself and the parol evidence rule, the record shows that Curtiss-Wright’s participation in this transaction as a “seller” was indispensable to the acquisition of the subject flight simulator by American Airlines even if Curtiss-Wright had nothing to do with its manufacture. For it was only through Curtiss-Wright that the Dehmel invention on certain of the flight simulator’s electronic systems was obtained — Curtis-Wright apparently having the *343right to market this invention subject to the payment of royalty to the inventor which necessarily was included in the monies paid over by American Airlines to Curtiss-Wright (R.23-24; page 23 of plaintiff’s exhibit 1, and page 3 of plaintiff’s exhibit 2). Thus, in my opinion the release of the Dehmel invention through the aegis of Curtiss-Wright cuts a far greater figure in this case, insofar as the determination of the status of the parties to the contract is concerned, than does any misgivings which American Airlines might have had about a direct transaction with the foreign manufacturer alone in the negotiations for the construction of the simulator.
However, we do not reach the merits of this case. Appellee has no standing to prosecute the instant reappraisement appeal. The official papers received in evidence disclose that Curtiss-Wright is the importer of record, made the entry, received the notice of increase in duties, the notice of appraisement, and hence, is the consignee. The designation “Consignee or Agent” appearing under the signature line on customs appeal for reappraisement form 4305 to which Judge Landis’ opinion calls attention, when considered from the standpoint of “agency,” is a kind of self-serving declaration of an alleged agent which our appeals court condemned in Wilmington Shipping Company v. United States, 52 CCPA 76, 80, C.A.D. 861 (1965). And no evidence was presented or case made at the trial to establish appellee-broker’s authority to prosecute the instant appeal as “agent” of the consignee within the meaning of 19 U.S.C.A., section 1501(a) (section 501(a), Tariff Act of 1930, as amended). See Wilmington Shipping Company v. United States, supra, page 80. Nor could such a case be made here in view of the fact that the appellee did not enter the merchandise either in the capacity of the consignee’s “agent” in accordance with 19 U.S.C.A., section 1484(a) (section 484(a), Tariff Act of 1930, as amended by the Customs Simplification Act of 1953), or in any other capacity.
Tn the official papers before the court the name of Barr Shipping Company, Inc. appears on the printed entry form which was made and filed in the name of the consignee Curtiss-Wright. And in one other paper included among the official papers, namely, the consignee’s agreement not to contest appraisement because examination of the merchandise is made elsewhere than at the appraiser’s stores, Barr Shipping Company, Inc. executed this document as signatory for the consignee Curtiss-Wright. No other reference to Barr Shipping Company, Inc. appears of record in the official papers. Thus, the documentation of record itself supports only Barr Shipping Company’s role as customs broker, and nothing more — a role significantly different from the statutory role of consignee’s “agent” within the meaning of section 1501(a).
*344If tbe Court of Customs and Patent Appeals, as is admitted by Judge Maletz in bis concurring opinion, did not pass on tbe agency issue decided by tbe aj)pellate term of tbe Customs Court in BASF Colors & Chemicals, Inc. v. United States, 59 Cust. Ct. 884, A.R.D. 228 (1967), it should not be considered as baying affirmed tbe appellate term’s decision on tbe agency issue. I can find no case prior to the BASF case in which any person not connected with tbe entry transaction even asserted tbe right to prosecute an appeal for reappraisement of an entry as agent under a post-entry appointment from tbe consignee. It would appear that if tbe statute contemplated a post-entry appointment of an agent that someone would have proceeded in this fashion prior to the BASF case.
Part of tbe history of the construction of tbe term consignee’’s agent as it is used in section 1501(a) derives from the decision of our appeals court in United States v. C. J. Tower & Sons, 24 CCPA 456, T.D. 48912 (1937). In that case tbe broker made five entries in its own name and a]so prosecuted tbe ensuing reappraisement appeals predicated upon these entries in its own name. But in two of these cases there was nothing in tbe entry papers to identify tbe broker as tbe “consignee” as was tbe case with tbe other three. And tbe question before tbe court in these two cases was whether .the broker bad standing to prosecute tbe reappraisement appeals. In holding that tbe broker had such standing, our appeals court observed (p. 459) :
. . . Tbe statute, section 501, Tariff Act of 1922, expressly provides for the filing of appeals “by tbe consignee, or bis agent,” and nowhere refers to tbe “real party in interest.” As to tbe other two cases, the invoices do not show the consignees, but, as has been stated, tbe entries were made by ap-pellees whose agency for that purpose we must presume was accepted by the collector. . . . [Emphasis added.]
And of the five cases tbe court went on to state (p. 459-460) :
... In tbe instant case appellees in entering the merchandise became liable to the Government, and doubtless would be liable upon their bond for any additional duties found to be due, whatever their ultimate rights for reimbursement, or payment, by those for whom they made the entries might be. It is unreasonable to suppose that the collector would look to or depend primarily upon the foreign shipper of the merchandise for such payment, under the facts here appearing.
Upon the record as recited, we think the right of appellees to take the appeals in all the cases sufficiently appears. . . . [Emphasis added.]
The pertinent language of section 501 of the 1922 Act being construed by our appeals court in C.J. Tower read:
. . . The decision of the appraiser shall be final and conclusive upon all parties unless a written appeal for a reappraisement is *345filed ... by the consignee, or his agent, with the collector within ten days after the date of personal delivery, or if mailed the date of mailing of written notice of appraisement to the consignee, his agent, or his attorney. No such appeal filed by the consignee, or his agent, shall be deemed valid, unless he has complied with all the provisions of this Act relating to the entry and appraisement of such merchandise. . . . [Emphasis added.]
Thus, our appeals court in G. J. Tower was clearly of the opinion that the agency contemplated by section 501 was an agency arising from a pre-entry appointment of which the collector was mindful, and, further, that the court considered the common characteristic existing between consignee and consignee’s agent to consist of their mutual liability to the Government for payment of duties accruing on “entered” merchandise.
The term “agent” as used in section 1501(a) is not used in that statute in any casual or ordinary sense of the word. The term “agent” appears four times in section 1501(a) in a context which is retrospective to the entry transaction itself [a feature which distinguishes reappraisement proceedings under section 1501(a) from protest proceedings under section 1514 dealt with in Rico Products Co. et al. v. United States, 46 Cust. Ct. 73, C.D. 2236, 191 F. Supp. 954 (1961), cited in one of the majority opinions herein]. The first sentence of section 1501(a) requires that the collector be aware of the identity of the consignee’s agent prior to giving notice of appraisement. It is also clear from that sentence that the agent can compel the collector to give him notice of appraisement in appropriate cases if he requests such notice prior to appraisement of the merchandise. Thus, both of these circumstances involving usage of the term “agent” in section 1501(a) preclude any notion of “agency” under a post-entry appointment. And usage of the term “agent” in the second sentence of section 1501 (a) is merely corollary to its usage in the first sentence of that statute. Moreover, it should be here noted that the exclusion of a post-entry “agency” from the purview of section 1501(a) was even more strongly emphasized in the language of that statute as it was enacted and in effect prior to the 1953 Customs Simplification Act wherein section 1501(a) contained a clause which read:
No such appeal filed by the consignee or his agent shall be deemed valid, unless he has complied with all the provisions of this chapter relating to the entry and appraisement of such merchandise.
See in this connection the case of Florea & Co., Inc. v. United States, 11 Cust. Ct. 377, R.D. 5907 (1943) ; app. for rev. dismissed in 26 Cust. Ct. 665, R.D. 7994 (1951), involving the dismissal of a reap-*346praisement appeal under tbe 1930 Tariff Act for non-compliance with this clause.
Thus, the present text of section 1501(a) as well as its history clearly affirms that the term “agent” as used in section 1501(a) means the person who makes entry of imported merchandise on behalf of the consignee in accordance with the requirements of section 1484(a), and further, that the judicial remedy of an appeal for reappraisement provided for in that statute exists solely as an accommodation to such person. See Levi Sondheimer & Co. v. United States, 32 Treas. Dec. 316, 323, T.D. 37077 (1917). Therefore, granted that statutes giving a right of appeal are at times liberally construed by the courts, such a doctrine would, nevertheless, be misapplied in a case such as this at bar where its application is contrary to the clear Congressional intent.
Nor can I be dissuaded from dissenting in this case [notwithstanding admonitions by the majority] by the fact that the parties, particularly the Government, have not seen fit to raise the jurisdictional issue which the instant facts present and to which my views are directed. In my opinion there is no requirement that, in matters pertaining to jurisdiction, a court’s pronouncements on the subject must await a signal from the parties. A court’s concern as to its jurisdiction over issues tendered it by parties for solution is omnipresent, and the existence of such concern as to its jurisdiction in a case can never be made to depend upon the parties’ diligence or lack of it in pressing the point. As our appeals court pointed out in United States v. Klytia Corporation, 29 CCPA 109, 113, C.A.D. 178 (1941), it is the court’s duty to raise jurisdictional questions sua sponte and act upon them even if such questions are not referred to by the court below or by counsel for the parties. And neither of the majority views herein suggests that the question of appellee’s authority to prosecute the involved reappraisement appeals as “agent” of the consignee is not of jurisdictional stature. The position of the majority would expand the judicial remedy of an appeal for reappraisement beyond its intended scope.
But even if BASF affirms the majority view in this case on the law, it most certainly disaffirms the majority view here on the facts. In BA.SF the appellate term explicitly called attention to the fact that the trial court had received evidence establishing the post-entry agency. The appellate term noted (59 Cust. Ct. at p. 836):
At the trial, Robert Chavkin, testified that he was the assistant vice president of Biddle Sawyer Corp. He stated:
Q. Did you authorize BASF Colors & Chemicals, Inc. to file the appeals to reappraisement which are before the Court this afternoon? — A. I did.
MR. Blauvelt : Your witness.
Mr. Srector : No questions.
*347The appellate term went on to point out (p. 837) :
In the decision below, Judge Wilson held tbat the appeals for reappraisement were sufficient to confer jurisdiction upon the court. He noted that the testimony that Biddle Sawyer authorized BASF Colors & Chemicals, Inc., to file appeals was uncontroverted. ...
And, among other things, the appellate term concluded (p. 839) :
In the instant case, it is clear that Biddle Sawyer is the consignee within the meaning of the Tariff Act of 1930 (sections 483-485; 501 . . .).
No evidence of the post-entry agency was presented in this case. The majority would simply exempt the “agent” from establishing his authority — a posture for which BASF clearly offers no support, and in which respect it accords with Wilmington Shipping Company.
The concurring opinion indicates a view that “the present situation is virtually on all fours with that which obtained in Rico Products Co. et al. v. United States ... ”, supra. Such a view overlooks the differences in philosophies in protest and reappraisement statutes and cases decided under those statutes prior to 1965.
An appeal to reappraisement can only be made by those connected with the entry transaction — the collector or district director, as the case may be, or the consignee or his agent, and “. . . the [statutory] language used respecting reappraisements of merchandise limits the importers’ right of appeal to those cases only in which they have complied with the requirements of the law with respect to entry and appraisement of merchandise.” Levi Sondheimer & Co. v. United States, supra, at page 323.
Though the door to the Customs Court in a protest action is closed to a collector, it is otherwise open to a broader group of people who need not be connected to the entry transaction — “the importer, consignee, or agent of the person paying such charge or exactions, or filing such claim for drawback, or seeking such entry or delivery.”
What the judge was saying in the Rico Products Co. case is that an administrative agency (the Customs Bureau) cannot make a regulation (section 17.2), providing that “... no protest signed by an agent or attorney shall be granted or denied by the collector unless there has been filed or is filed with the protest in the collector’s office a power of attorney . . . authorizing such agent or attorney to make, sign, and file the protest.” — a procedure “to govern the action of the collector in his treatment of protests filed with him insofar as the statute empowers him to consider the same. . . .”; refuse to make a determination under the regulation and transmit the protest to the Customs Court “with a request to the Assistant Attorney General to move the United States Customs Court to dismiss the purported pro*348test because of tbe lack of timely authority of the agent or attorney to file the protest [in the customhouse] in behalf of the principal.” Section 17.2(a) of the Customs Regulations, as amended by T.D. 54080. In other words, the ratio decidendi of the case is that an administrative agency cannot provide how a judicial tribunal shall determine if it has jurisdiction of a protest, as a protest is “the initial pleading in a case or controversy in this court, and its treatment and disposition are governed by the laws and rules relating to practice and procedure before judicial tribunals.” Rico Products Co. case, p. 77.
To quote further from the judge in the Rico Products Co. case, at page 79, section 17.2 of the Customs Regulations amounts to “nothing more than a prescription of the kind of proof of agency which shall be required by collectors for the purposes of their actions upon protests, and instructions to guide collectors should such proof bo lacking. They do not appear to be mandatory in the sense of imposing a requirement not made by the statute with respect to the filing of protests, and, indeed, if that were their purport, it is highly questionable whether they would be lawful.”
Also, the judge in his remarks was addressing himself to a distinction between an attorney in fact and an attorney at law and followed established precedents which provide that when an attorney of a court of record appears in a case, he is recognized as having authority to appear in the absence of any challenge to his authority. The person being discussed was an attorney at law. In support of his decision the judge quoted from Yee Chong Lung & Co. et al. v. United States, 11 Ct. Cus't. Appls. 382, T.D. 39191, as follows:
“But aside from this, it has long been and now is the law of the United States that the appearance of an attorney in court for a party is evidence of his authority, or, as stated in Hill v. Mendenhal (88 U.S. 453) :
“When an attorney of a court of record appears in an action for one of the parties, his authority, in the absence of any proof to the contrary, will be presumed. A record which shows such an appearance will bind the parties until it is proven that the attorney acted without authority.”
For these reasons, the judgment of the trial court should be reversed and the reappraisement appeal herein dismissed, on jurisdictional grounds, since appellee failed to establish in the trial court that appel-lee was the consignee’s “agent” within the meaning of section 1501(a).